Clerke, J.
The only point deemed worthy of any consideration at the argument, either by the Court or the counsel, was the 5th of the Appellant’s points.
It was objected that the Plaintiffs offered the deposition of one Jennett, taken before a Commissioner of the District Court of the United States, in the proceedings of that Court against the brig Radius, to show that in fact the Defendant retained the Plaintiffs to prosecute that proceeding.
From the case as printed (p. 305), it indeed appears that the Plaintiffs offered the copy of the deposition of Jennett in evidence. But on the argument it was ascertained and admitted that this was a mistake; and some copies of the cases were amended so as to correct this.'
It was corrected so that it showed that Plaintiffs offered the release affixed to the copy of the deposition of J ennetfr — not the deposition itself.
On referring to this release we find it' was executed by Ruck-man, and it was introduced for the purpose of showing that he was the owner of the brig Radius, by his own admission, which, the Plaintiffs alleged, Ruckman had employed them to defend in that admiralty suit; and for the services rendered in this employment, as well as for services rendered in other actions, this action is brought.
The judgment should be affirmed, with costs.
This opinion was not concurred in, and the judgment was reversed by
Hunt, Ch. J., and Grover, Woodruee, Miller, Bacon, Mason, and Dwight, JJ.
JOEL TIFFANY,
State Reporter.